UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 04-2445



HAROLD ANDERSON,

                                              Plaintiff - Appellant,

          versus


JOHN E. POTTER, Postmaster General,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Leonie M. Brinkema, District
Judge. (CA-04-24)


Submitted:   August 26, 2005            Decided:   September 20, 2005


Before WILKINSON, MOTZ, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


David A. Branch, LAW OFFICES OF DAVID A. BRANCH, P.C., Washington,
D.C., for Appellant. Lori J. Dym, Chief Counsel, Martina M.
Stewart, UNITED STATES POSTAL SERVICE, Washington, D.C.; Paul J.
McNulty, United States Attorney, Matt M. Dummermuth, Special
Assistant United States Attorney, Alexandria, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

                  Harold   Anderson   appeals      the    district     court’s    order

dismissing his civil action alleging employment discrimination

under Title VII of the Civil Rights Act of 1964, as amended, and

the Rehabilitation Act.            We have reviewed the record and find no

reversible error.           Accordingly, we affirm substantially for the

reasons stated by the district court as Anderson failed to properly

exhaust       his    administrative       remedies       for   these   claims.        See

Anderson v. Potter, No. CA-04-24 (E.D. Va. Sept. 22, 2004); see

also Woodward v. Lehman, 717 F.2d 909, 913-14 (4th Cir. 1983).

Anderson also appeals the denial of his motion for appointment of

counsel.          We do not find the district court abused its discretion

in denying the motion, and note that Title VII litigants have no

statutory right to counsel.               Jenkins v. Chemical Bank, 721 F.2d

876, 879 (2d Cir. 1983); Young v. K-Mart Corp., 911 F. Supp. 210,

211 (E.D. Va. 1996).             We dispense with oral argument because the

facts       and    legal   contentions     are    adequately      presented      in   the

materials         before   the    court   and     argument     would    not   aid     the

decisional process.*



                                                                              AFFIRMED




        *
      We do not address Anderson’s claim that he needed additional
time for discovery following Defendant’s motion for summary
judgment as this claim is raised for the first time on appeal. See
Muth v. United States, 1 F.3d 246, 250 (4th Cir. 1993) (holding
that issues raised for the first time on appeal are generally
waived absent exceptional circumstances).

                                          - 2 -